DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-8, as to the point that the applied prior art, Shi et al do not anticipate the composition of claim 1 as amended now have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Banerjee et al (US 2006/0046490).
Banerjee et al disclose a chemical mechanical polishing (CMP) composition comprises:
 	(a)  abrasive;
	(b)  oxidizing agent;
	(c)  water; and 
	(d) a chelator, the chelator is selected from ethylenediaminetetracetic acid (easily reads on claimed organic amine), N-hydroxyethylethylenediaminetriacetic acid, nitrilotriacetic acid, diethylenetriaminepentacetic acid, ethanoldiglycinate, glycine (reads on claimed amino acid),  tricine, citric acid, 2,3-butanedione dioxime (dimethylglyoxime) and mixtures thereof; and the pH of the composition has a range of 4.5 to about 12 [0029]; aforesaid teaching easily reads on the limitation of “at least two chelators”.
For the examination purpose, examiner interprets that in claim 1, after the phrase “optionally”, all the components, namely, (e) to (g) are not required in the composition.
Banerjee et al disclose that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 9,305,806) in view of Banerjee et al (US 2006/0046490).
Shi et al disclose a CMP composition comprises:
An abrasive;
A chelating agent;
A corrosion inhibitor; 
A choline salt;
An oxidizer comprises periodic acid, hydrogen peroxide, potassium iodate, potassium permanganate, ammonium persulfate, ammonium molybdate, ferric nitrate, nitric acid, potassium nitrate, and mixtures thereof (col.5, lines 44-49).
An organic amine; Organic amine compounds used to boost copper film removal rates include ethylene diamine, propylene diamine, other organic diamine compounds, and organic amine compounds containing multi amino groups in the same molecular framework (col.5, lines 35-39).
Biocide; and 
A pH adjusting agent comprises nitric acid, hydrochloric acid, sulfuric acid, phosphoric acid, other inorganic or organic acids, and mixtures thereof (col.5, lines 53-56); and the pH of the composition is between 5-8 (col.3, lines 10-22; lines 55-67).
Shi et al disclose that the choline salt in the CMP polishing slurry compositions include choline bicarbonate, (col.5, lines 6- 12); and the selected and suitable chelating agents include glycine, other amino acids, and amino acid derivatives (col.5, lines 18-19).
Shi et al disclose that glycine is used as the chelating agent, ethylenediamine was used as copper film removal rate boosting agent (col.8, lines 14-20); and aforesaid teaching easily reads on the limitation of “at least two chelators” being used in the disclosed CMP composition.
Unlike the instant invention, Shi et al fail to disclose the composition is free of a corrosion inhibitor (not positively claimed the composition is free of corrosion inhibitor) or in other words Shi et al’s composition includes corrosion inhibitor.
Banerjee et al disclose a CMP composition is substantially free of water-miscible solvents, surfactants, pH adjusting agents, acids, corrosion inhibitors, fluorine-containing compounds, chelating agents, non-polymeric nitrogen-containing compounds, salts, and any combinations of the foregoing chemicals/additives.  By substantially free it is meant the compound, chemical, and/or additive may be present in an amount that does not materially affect the polishing characteristics--material polishing rates, selectivities, and contamination of substrates.  This can be as little as "less than 0.01 weight %" for fluoride-containing additives to "less than 0.1 weight %" for corrosion inhibitors.  The phrase "substantially free of advantageously and preferably encompasses compositions that are totally free of the compound, chemical, and/or additive [0082].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Banerjee et al’s teaching of the CMP composition, which is free of corrosion inhibitor into Shi et al’s teaching for achieving effective polishing of copper without affecting polishing characteristics as taught by Banerjee et al.	
One of ordinary skilled in the art would easily motivated to employ Banerjee et al’s teaching into the shi et al to reduce the processing cost as corrosion inhibitor is not required into the CMP composition.
And by doing so, one skill in the art would reduce processing cost as one less component (free of corrosion inhibitor) in the composition achieving improved polishing result as taught by Banerjee et al.
0.0 wt % to 25 wt % abrasives (col.4, lines 46-64), which encompasses the claimed rang of 0.0025-2.5 wt%.
The content of the choline salt from 0.0001 wt % to 0.50 wt% (col.5, lines 13-16), which encompasses the claimed range of 0.001-0.05 wt %.
Shi et al disclose that the concentration of organic amine (ethylenediamine) is from 0.0001 wt % to 0.20 wt % (clo.5, lines 35-43); and suitable chelating agent includes glycine and contain from 0.01 wt % to 22 wt % chelating agent (col.5, lines 17-24)
 It is noted that Shi et al fail to teach applicants “entire” claimed range of 0.001-18.0 wt %. However, Shi et al’s disclosed range overlaps applicants’ entire claimed range. As a result, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any value which overlaps applicant’s value of 0.0001-.20 wt % for the organic amine and 0.1-22 wt% for the amino acid (glycine), including the overlapping portion of the range disclosed by Shi et al, because it has been held that overlapping ranges are held to be obvious. MPEP 2144.05.
Similar analysis applies for the claims 7-8, as the claim 6 above because Shi et al disclosed concentration ranges (see above); and also disclose that the oxidizer (hydrogenperoxide or periodic acid) content in the composition from 0.01 wt % to 10 wt % (col. 5, lines 49-52); the concentration range of the corrosion inhibitor is from 0.001 wt % to 0.15 wt % (col.5, lines 24-34); and from 0.0001 wt % to 0.05 
wt % biocide, which are overlapping the claimed ranges and it has been held that overlapping ranges are held to be obvious. MPEP 2144.05.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,974,692 (patent ‘692, herein after) in view of Banerjee et al (US 2006/0046490. 
The difference between the instant invention and the US patent ‘692 is the US patent discloses the composition includes a corrosion inhibitor.
However, in the same field of endeavor, Banerjee et al disclose a CMP composition is substantially free of water-miscible solvents, surfactants, pH adjusting agents, acids, corrosion inhibitors, fluorine-containing compounds, chelating agents, non-polymeric nitrogen-containing compounds, salts, and any combinations of the foregoing chemicals/additives.  By substantially free it is meant the compound, chemical, and/or additive may be present in an amount that does not materially affect the polishing characteristics--material polishing rates, selectivities, and contamination of substrates.  This can be as little as "less than 0.01 weight %" for fluoride-containing additives to "less than 0.1 weight %" for corrosion inhibitors.  The phrase "substantially free of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Banerjee et al’s teaching of the CMP composition, which is free of corrosion inhibitor into the teaching of the patent ‘692 for achieving effective polishing of copper without affecting polishing characteristics as taught by Banerjee et al.	
And by doing so, one skill in the art would reduce processing cost as one less component (free of corrosion inhibitor) in the composition achieving improved polishing result as taught by Banerjee et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMIM AHMED

Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713